Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting a part of this Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 (File Nos. 333-179941 and 333-179941-01) of Prosper Funding LLC and Prosper Marketplace, Inc. of our report dated March 5, 2012 on the balance sheet of Prosper Funding LLC. We also consent to the incorporation by reference in the Prospectus of our report dated March 29, 2012, except for Notes 1, 2 and 3 as to which the date is May 14, 2012, with respect to the financial statements of Prosper Marketplace, Inc. included in its Annual Report on Form 10-K/A, Amendment No. 2, for the year ended December31, 2011. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ OUM & Co. LLP San Francisco, California January 25, 2013
